UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


O’NEAL FREE; ARLEAN A. FREE,           
              Plaintiffs-Appellants,
                 v.
BONDO-MAR-HYDE CORPORATION,
         Defendant & Third Party
               Plaintiff-Appellee,               No. 01-2240

                and
U. S. CAN COMPANY,
            Third Party Defendant-
                         Appellee.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
            Cameron McGowan Currie, District Judge.
                         (CA-00-636-1-22)

                  Submitted: December 12, 2001

                      Decided: January 10, 2002

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

O’Neal Free, Arlean A. Free, Appellants Pro Se. Ronald Brian Cox,
BOWERS, ORR & DOUGALL, Columbia, South Carolina; David
2                  FREE v. BONDO-MAR-HYDE CORP.
Patrick Dekle, Sonja Renee Tate, FULCHER, HAGLER, REED,
HANKS & HARPER, Augusta, Georgia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   O’Neal and Arlean Free appeal the district court’s order dismissing
their products liability claim stemming from the explosion of an aero-
sol can of paint remover. Plaintiffs contend the district court abused
its discretion in granting Defendants’ motion in limine to exclude
their expert’s testimony and erred in granting Defendants’ motion for
summary judgment. Finding no error, we affirm.

   This Court reviews an order granting summary judgment de novo.
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988). Summary judgment is appropriate only when, viewing the
record as a whole, there is no genuine issue as to any material fact and
the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c). The plaintiff has the burden of producing evidence that
would support a jury verdict, even when the evidence is likely to be
within the possession of the defendant, as long as the plaintiff had a
full opportunity to conduct discovery. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 257 (1986). Once the defendant has pointed out
the absence of an essential element of plaintiff’s case, the burden is
on the plaintiff to make a sufficient showing to create a genuine issue
of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
(1986).

   A district court’s decision to admit or exclude expert testimony is
reviewed for abuse of discretion. Cooper v. Smith & Nephew, Inc.,
259 F.3d 194, 200 (4th Cir. 2001) (citing General Electric Co. v.
Joiner, 522 U.S. 136, 138-39 (1997)). In determining the admissibil-
                   FREE v. BONDO-MAR-HYDE CORP.                        3
ity of expert testimony, the district court must ensure the evidence is
"not only relevant, but reliable." Daubert v. Merrell Dow Pharm.,
Inc., 509 U.S. 579, 589 (1993). A reliable expert’s opinion must be
based on scientific, technical, or other specialized knowledge and not
on belief or speculation, and inference must be derived using scien-
tific or other valid methods. Oglesby v. General Motors Corp., 190
F.3d 244, 250 (4th Cir. 1999). Reliability of specialized knowledge
and methods for applying it to various circumstances may be indi-
cated by testing, peer review, evaluation of rates of error, and general
acceptability. Id. The proponent of expert testimony must establish its
admissibility by a preponderance of proof. Cooper, 259 F.3d at 199.

    We find the district court did not abuse its discretion in excluding
the expert’s testimony. The expert’s opinion was based on his
assumptions of what caused the can to explode rather than on scien-
tific, technical, or other specialized knowledge. The expert appears to
be an accomplished metallurgist, but he lacks knowledge of the aero-
sol can manufacturing process, the process of filling aerosol cans, the
testing performed on cans during the manufacturing process prior to
their distribution, the pressurization of the can, or the normal pressure
expected of this type of can. Accordingly, he lacked the expertise nec-
essary to determine (1) whether certain scratches on the interior of the
can were defects or simply normal consequences of the manufactur-
ing process and (2) whether those scratches actually caused the explo-
sion. Because the expert’s testimony is based merely on his belief and
speculation and is therefore not reliable, the district court did not
abuse its discretion in excluding his testimony.

   Because Plaintiff’s injury was sustained in South Carolina and filed
in the federal district court of that state based upon diversity of citi-
zenship, see 28 U.S.C. § 1332, we apply the substantive law of South
Carolina to determine if summary judgment was proper. See Klaxon
Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941). Under
South Carolina law, a plaintiff in a products liability action must dem-
onstrate "(1) that he was injured by the product; (2) that the product,
at the time of the accident, was in essentially the same condition as
when it left the hands of the defendant; and (3) that the injury
occurred because the product was in a defective condition unreason-
ably dangerous to the user." Oglesby, 190 F.3d at 251 (quoting Allen
v. Long Mfg. NC, Inc., 505 S.E.2d 354, 356 (S.C. App. 1998)). With-
4                  FREE v. BONDO-MAR-HYDE CORP.
out the expert’s testimony, Plaintiffs cannot carry their burden of
proof. Therefore, summary judgment in favor of the Defendants was
properly granted.

   Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED